•— Orders, Supreme Court, New York County (Price, J.), entered on November 10,1982 and August 5,1982, respectively, unanimously affirmed. Respondent shall recover of appellants one bill of $75 costs and disbursements of these appeals. Appeals from two orders of said court (A. Williams, J.), both entered on July 7, 1981, unanimously dismissed, without costs and without disbursements, as superseded by the orders entered on August 5, 1982 and November 10, 1982. No opinion. Concur — Kupferman, J. P., Asch, Silverman, Bloom and Kassal, JJ. [See 94 AD2d 605.]